 ELECTRICALWORKERS IBEWLOCAL 3 (TELECOM PLUS)Local3,InternationalBrotherhood of ElectricalWorkers,AFL-CIOandTelecomPlusofDownstateNew York, Inc. Case 29-CB-53946 June 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNISAND BABSONOn 22 February 1985 Administrative Law JudgeJames F. Morton issued the attached decision. TheCharging Party and the Respondent filed excep-tions, supporting briefs, andansweringbriefs.The National LaborRelations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the requests for review and briefsand has decided to affirm the judge's rulings, find-ings, and conclusions and to adopt the recommend-ed Order as modified.'1We finditappropriate to review this proceeding underSec 102.27 ofthe Board'sRules and Regulations,and therefore we shall treat the par-ties'exceptions as requestsfor review.For the reasons below we findthat the complaintshould bedismissed under any standard of review uti-lized by the BoardWe agreewiththe judge that the issuance of a remedial order is inap-propriate in this case, even assuming that the Respondent's conduct wasunlawfulThe Boardand the courts have often observed that a proceed-ing ismoot wherethe circumstances establish that the issuance of anorder wouldbe futile See,e.g.,ABC Trans-National Transport v NLRB,642 F 2d 675 (3d Cr 1981);NLRB v GredePlastics,628 F.2d 1, 7 (D C.Cir 1980),Brockway Motor Trucks v NLRB,582 F 2d 720 (3d Cr 1978);ElectricalWorkers IBEW Local 3 (Kidder Peabody),270 NLRB 1025, 1031(1984)In this case the complaint alleges that the Respondent unlawfullyinsisted on tape recording the parties' contract negotiations and generallyrefused to bargain with the Charging Party for a new contract.After thehearing,the Charging Party ceased its operations and terminated all theemployees in the unit, and we see no reason to dispute the judge's findingthat there is littlelikelihoodthat the ChargingPartywill resume its oper-ationsand that theRespondent will resume its representative status Inthese circumstances,we find that it would be futileto orderthe Respond-ent to bargain for a new contract and to cease and desist from insistingupon tape recording the contract negotiations.Our conclusion is not al-tered by the judge's finding that the parties are bargainingover the ef-fects of theclosureWe arenot presented with the issue of whether theRespondent unlawfully has refused to engage in effects bargaining, andwe note that there is no charge or complaint allegation that the Respond-ent hasdone so Consequently,we are concerned only with the Respond-ent's conduct during contract negotiations, and wefind thatthe parties'effects bargainingdoesnot preclude a finding of mootness with respect tothe issues surrounding the contract negotiations.Our finding that the issues are moot is limited to the circumstances ofthis case,and we donot depart from previous decisions where we havefound, on thefacts of the case,that changed circumstances did notrender the issues moot.See, eg.,Kidder Peabody,supra, and cases citedtherein at1031We note,for example,that the order herein would nothave directed a make-wholeremedy,unlikeothercases in which theBoard has found that issues were not rendered moot by the employer'scessation of operations See, e g,ConstructionErectors,265 NLRB 786 fn6(1992)We do notagree with thejudge's recommendation that we retain juris-diction in this caseRather, we find it appropriate to dismiss the com-plaintwithoutprejudiceto the Charging Party to commence additionalproceedings by filing a new charge,if subsequent developments demon-strate that the ChargingPartyhas resumed its operations and that the Re-spondent has resumed its representative statusWe find this approach tobe consistentwith the Third Crcutt's approachinABC Trans-National265ORDERThe complaint is dismissed, without prejudice tothe Charging Party to commence additional pro-ceedings by filing a new charge, if subsequent de-velopments demonstrate that the Charging Partyhas resumed its operations and that the Respondenthas resumed its representative status.Transport,supra,andBrockwayMotor Trucks,supra.In each case thecourt foundthat it would be futileto requirebargaining over a plant clo-sure decision.However,the court also stated in each case that its deci-sion was "without prejudiceto the NLRBto commence additional pro-ceedings"if further factual developments establishedthatbargainingwould not be futile. 642 F.2d at 687; 582 F 2d at 741 In view of theabove,we have modified the judge's recommended OrderPatriciaMcM. Bartels,Esq.,for the General Counsel.NormanRothfeld,Esq.,for the Respondent.Robert Lewis,Esq.,andDonna R. Tsamis,Esq. (Jackson,Lewis,Schnitzler&Krupman),of NewYork City, NewYork,for the Charging Party.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Thecomplaint alleges thatLocal 3,InternationalBrother-hood of ElectricalWorkers,AFL-CIO (Respondent)violated Section 8(b)(3) of the National LaborRelationsAct (the Act) by havinginsistedon tape recording nego-tiating sessionsand by other conduct,discussed below.Respondent's answer puts these allegations in issue.The hearing was held before me in New York City onMarch 19 and 20, 1984. The parties thereafter filed briefswhich have been fully considered.Subsequently, the General Counsel fileda motion todismiss thecomplaint on the groundsdiscussed at lengthbelow.Based on theentire record, I make the followingFINDINGS OF FACT1.JURISDICTIONTelecom Plus of Downstate New York, Inc. (theCharging Party) had been engaged in selling and servic-ing telecommunications equipment. Its operations havemet the Board's jurisdictional standard for the assertionof jurisdiction.Respondent is a labor organization as defined in Sec-tion 2(5) of the Act.II.THE MOTION TO DISMISS/ALTERNATIVELY, THEMERITSRespondent has been the collective-bargaining repre-sentative of two separate units of employees employedby the Charging Party. Those employeeswent out onstrike on June 28, 1983. Since October 1983 the Charg-ing Party ceased soliciting new business orders and con-centrated on fulfilling its accrued obligations towards itsthen existing customers. On November 14, 1984 (afterthe close of the hearing in this case), the Charging Party280 NLRB No. 31 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrote Respondent that, as of November 20, 1964, it wasceasing alloperations and that it wasterminating its em-ployees as of that date.A. The General Counsel's Motion to DismissOn November 20, 1984, the General Counsel filedwith me a motion to dismiss the complaint,asserting ineffect that it would not effectuate the policies of the Actto continue with this case in view of the termination ofall the Charging Party's operations and particularly thetermination of employment of all employees representedby Respondent.The Charging Party filed a statement in opposition tothe General Counsel's motion. The Charging Party citedthe Board's holding inCarpenters Local 751 (Cotati Cabi-net),199 NLRB 448 (1972), in support of its contentionthat a conditional remedial order shouldissue.The Gen-eral Counsel, in response, has sought to distinguish thatcase by arguing that it did not involve a ruling on amotion to dismiss but that the Board simply amended anexisting order with the obvious consent of all parties.For the reasons set out below, there is merit in both theGeneralCounsel'smotion and also in the ChargingParty's objection and there exists analogous case law tosupport a rational compromise of those apparently con-flicting positions.From a pragmatic standpoint, no useful purpose isserved by continuing this litigation.With the terminationof all employees in the units represented by Respondent,there is only the matter of effects bargaining to be done.The Charging Party and Respondent are pursuing thatmatter and it is clearly in Respondent's interest to reachan accommodation thereon with the Charging Party. Re-spondent does not need the press of a remedial orderagainst itto approach that matter in good faith. TheCharging Party does not seek the issuance of a remedialorder directed in any way to the effects bargaining but,as earlier noted, seeks a conditional order should its op-erations resume and the appropriate bargaining unitssomehow be reconstituted with the status quo ante re-stored. There seems to be little likelihood of those possi-bilities occurring and it may even be more unlikely thatRespondent would thereupon resume its representativestatus.Too many conditions would have to be metbefore all those pieces would fall into place to bringabout a resurfacing of the past. It seems readily evidentthat it would be impractical for the Board to expend itsresources in evaluating the merits of this case simply toissue a remedial order when there is little rational likeli-hood that it will ever become operative. For that matter,the parties themselves appear to have better things to dowith their monetary and other resources than to continuethis litigation where so little benefit can be derived there-from. In an analogous situation, the Board has held thatno useful purpose is served by its conducting an election,for the purpose of choosing in favor or against represen-tation,when the bargaining unit itself is soon to be dis-solved. SeeReplogle Globes,107 NLRB 152 (1953).Inweighing the practical considerations relevant totheGeneral Counsel's motion, I cannot overlook thatthere is a significant public right to be taken into ac-count. The Board, in its deferral line of cases, has usedan approachwhichenables it to give appropriate weightto the public interest while allowing it to avoid becom-ing involvedin theunderlying merits with concomitantexpensesand thelike.See,e.g.,UnitedTechnologiesCorp.,268 NLRB 557 (1984). There, theBoard retainedits jurisdiction over the case conditionally while it dis-missed the complaint and, by doing so, it was effectuat-ing the policiesof the Act. To thatsame end, it is appro-priate in the instant case to grant the General Counsel'smotion and at the same time to retain jurisdiction toinsure a merit determination in the unlikely event thatthe Charging Party restores its operations and the unitsas heretofore existed and accords Respondent recogni-tional status then.Should the Board reject the foregoing procedural reso-lution and insist on a determination of the merits of thecomplaint allegations,I submit the following alternativefinding.B. Alternatively, theMeritsThe underlying history of collectivebargaining foremployees of the Charging Party, its predecessors, or af-filiates,who have been represented by Respondent, is setout to some extent in two Board decisions, reported atLocal 3 IBEW Electrical Workers (Telecom Equipment),266 NLRB 714 (1983), and 269 NLRB 124 (1984). At thehearing before me, the parties alluded to collateral civilactions to which they are parties and all sides endeav-ored at one point or another to expand the area of con-troversy.For the purposes of this proceeding, the fol-lowing factual recital is of significance.At all times material, Respondent has represented thefollowing respective units:(a)All full time and regular part time telephoneinterconnect employees (of the Charging Party) in-cluding telephone A journeymen, telephone H jour-neyman, telephone apprentice and telephone helpersbut excluding all other employees, guards and su-pervisors as defined in the Act.(b) all full time and regular part time expeditors(employed by the Charging Party)excluding allother employees, guards and supervisors as definedin the Act.As noted above, these employees whom Respondentrepresents had gone out on strike in mid-1983.In late1983 the Charging Party began phasing out its operationswhen it stopped soliciting new business accounts. Also asdiscussed in earlier Board cases involving Respondent, adispute existed concerning Respondent's claim to per-form certain work which was being performed by an un-represented group of employees employed by a companywhich was affiliated with the Charging Party. It isagainst this background that the following matters are setout.The uncontroverted evidence in this case discloses thatRespondent, on and since August 8,1983, insisted ontape recording contract negotiating sessions between itsrepresentatives and those of the Charging Party's. Re-spondent urges that it had a right to so insist because theCharging Party's representatives made detailed notes of ELECTRICAL WORKERS IBEW LOCAL 3 (TELECOM PLUS)the negotiations which were used by the Charging Partyin various cases involving Respondent.The Board hasrejected such an attempt at rationalization and has heldthat a party's insistence on tape recording negotiationsconstitutes an unlawful imposition of a nonnlandatorysubject of bargaining.SeeLatrobe Steel Co.,244 NLRB825 (1979).See alsoBakeryWorkers Local 155 (NabiscoBrands),272 NLRB 1362 (1984), andBartlett-Collins Co.,237 NLRB 770 (1978).The complaint in this case further alleges that, sinceAugust 8,1983, Respondent has unlawfully failed and re-fused to meet and bargainwith the Charging Party. Theuncontroverted evidence before me is that Respondentand the Charging Party last met on August 8, 1983.Thereafter,the Charging Party made repeated efforts toresume negotiations.At one point, it offered to allow Re-spondent to tape record a session.Respondent thereuponinformed the Charging Party that it wanted a writtenproposal from the Charging Party on the subject of jobguarantees.Respondent stated it needed such a proposalfor it to be able to bargain intelligently.Respondent alsowrote other letters which raised procedural questions; inallof those letters, Respondent accused the ChargingParty of refusing to bargain in good faith until a $25 mil-lion lawsuit it has against Respondent is found to lackmerit.The Charging Party's efforts to schedule a meet-ing proved futile as Respondent asserted that a procedur-al impasse had been reached on its asserted right to use atape recorder at any negotiations sessions.The tenor ofRespondent's communicationswith the Charging Party,in overall context, demonstrates that Respondent was notopen to the concept of meeting and exchanging views onmandatory bargaining subjects but, instead,demonstratesthat Respondent was seizing on various devices to avoid267such meetings.The General Counselhasmade out aclear prima facie violation and Respondent has offeredno persuasive reasons to rebut it. Accordingly and in theevent that the Board would rule on the merits,Iwouldfind that Respondent,in violation of Section 8(b)(3) oftheAct, unlawfully insisted on tape recording theAugust 8, 1983 negotiating session and any to be heldthereafter and, further,that Respondent,since August 8,1983,has unlawfully avoided its responsibility to meetand bargain collectively with the Charging Party.My primary holding, however, is that it will not effec-tuate the policies ofthe Act torule on the merits or issueany remedial order as the employees involved in this8(b)(3) case have all been terminated from employment,the operations of the Charging Party have ceased and itismost improbable that the status quo ante will ever berestored.Rather, the complaint should be dismissed but,to insure the protection of the rights of the public in ac-cordance with the procedures set out in the dismissalorder issued inUnited Technologies,supra, and other de-ferral cases,jurisdiction should be retained provisionally.Accordingly,I issue the following recommended'ORDERThe complaintis dismissed,provided that:Jurisdiction of thisproceeding is retained for the limit-ed purpose of entertainingan appropriateand timelymotion to consider the merits on a propershowing of thenecessitytherefor.1If no exceptions are filed as provided by Sec 102.46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrdershall,asprovidedin Sec102 48 of theRules,be adopted by theBoard and all objectionsto them shall be deemed waived forallpur-loses